            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                        PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                           DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                          INTERVENORS

                               ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for October 2019, NQ 5541, and authorizes payment. The Court
attaches Ms. Powell's bill for November 2019.             The Court will
authorize payment if there are no objections after seven calendar days.
NQ 5034. The Court thanks Ms. Powell for discounting her fees for the

status reports.
     So Ordered.
                                   ~s-L~t:
                                D .P. Marshall Jr.
                                United States District Judge

                                   9 Au VIA-¼ -;.. o, 9
December 2, 2019                                                    15401 Chenal Pkwy
                                                                    Apt 2301
                                                                    Little Rock, AR 72211




The Honorable D. Price Marshall, Jr.
Chief Judge, United States District Court
Eastern District of Arkansas
600 West Capitol, Room D258
Little Rock, AR 72201-3325

Re: Fees for November 2019

Your Honor,

Per your order of November 3, 2016, I am submitting my request for reimbursement for my
activities related to the PCSSD's and JNPSD's implementation ofthe areas of Plan 2000 that
remain under Court supervision. As noted in my letter of October 1, 2019, I am discounting my
rates for the preparation of the court-ordered status reports. An asterisk at the beginning of an
entry denotes fees that have been divided between the two districts. Fees for PCSSD total
$3250.00. The total for JNPSD is $3850.00. The total reimbursement request is $7100.00.

PCSSD
Nov 19,22,26,27 - Develop/Prepare status report (Achievement) - 11 hours -**($3100)
*Nov 21 - Monthly Status Meeting - 1 hour ($150)
PCSSD TOTAL $3250.00
**Reflects discount

JNPSD
Nov 12,13,14,15 -Develop/Prepare status report (Achievement) -13 hours -**($3700)
*Nov 21 - Monthly Status Meeting - 1 hour ($150)
JNPSD TOTAL $3850.00

Please contact me if you have any questions or concerns related to this request.

Sincerely,


'»J~I~
Margie L. Powell
Courl Expert
